Case: 1:13-cv-07949 Document #: 259 Filed: 11/05/18 Page 1 of 1 PageID #:6016

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Ivan Hernandez
                                         Plaintiff,
v.                                                      Case No.: 1:13−cv−07949
                                                        Honorable Matthew F. Kennelly
Cook County Sheriff's Office, et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, November 5, 2018:


        MINUTE entry before the Honorable Matthew F. Kennelly: Ruling on motion
hearing held on 11/5/2018. Motion for partial summary judgment [196] is granted as to
defendants Nolan and Dart (individual capacity and official capacity) on Count 1; motion
is otherwise denied for reasons stated in open court. Motion hearing regarding motion to
strike [228], motion to seal document [243] motion for extension of time [250], motion for
leave to file excess pages [256], are continued to 11/6/2018 at 9:30 a.m. Mailed notice.
(pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
